                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GENE GILBERT ELLIS III,

               Petitioner,

       vs.                                                    No. 2:18-CV-00012-JCH-KRS

RAYMOND SMITH, Warden, and
ATTORNEY GENERAL STATE OF
NEW MEXICO,

               Respondents.

ORDER GRANTING MOTIONS FOR EXTENSION OF TIME TO FILE OBJECTIONS

       THIS MATTER is before the Court on Petitioner Gene Gilbert Ellis III’s Motion for

Additional Time to Object to the Proposed Findings and Recommended Disposition addressing

his habeas corpus petition (Doc. 39), and on Ellis’s “Motion to Provide Supplemental

Information,” which requests the same relief (Doc. 38). The Court will grant the motions as

provided.

       Ellis is a pro se prisoner seeking habeas relief pursuant to 28 U.S.C. § 2254. (See Doc. 1).

The undersigned entered the Proposed Findings and Recommended Disposition (“PFRD”)

concerning Ellis’s habeas claims on February 23, 2021. (See Doc. 34). The undersigned notified

the parties that objections to the PFRD were due within 14 days and that any request for

extension of time to file objections must be filed within 7 days. (See id. at 28).

       In a motion dated March 10, 2021 and postmarked the next day, Ellis stated that he had

only received the PFRD on March 9 due to a facility transfer, and he requested additional time to

prepare and file objections. (See Doc. 36). On March 24, 2021, the Court entered an order

affording Ellis an additional 30 days—until April 23, 2021—to file any objections. (Doc. 37).
       In the present motions, which are dated April 22, 2021 but postmarked April 27, 2021,

Ellis states that he was placed in restrictive housing on April 11 and was only released from that

unit on April 22. (See Docs. 38 & 39). As grounds, Ellis claims he was denied writing materials

and legal paperwork during his time in restrictive housing. (See id.). Respondents do not oppose

Ellis’s request for additional time to file objections. (Doc. 40).

       The Court notes that in the purported 43 days between Ellis’s receipt of the PFRD and his

filing of the instant motions, only 11 of those days were allegedly spent in restrictive housing.

Ellis does not explain what, if any, steps he took to prepare objections during the 32 days prior to

his assignment to restrictive housing. Since that period was already well over double the time

traditionally allowed for parties to file objections, see 28 U.S.C. § 636(b)(1), and since Ellis does

not request a specific time period for his extension, the Court presumes that Ellis is near

completion of any objections that he intends to file. Accordingly, only a brief additional

extension will be afforded to him.

       IT IS, THEREFORE, ORDERED that Petitioner Gene Gilbert Ellis III’s Motion for

Additional Time to Object (Doc. 39) and Motion to Provide Supplemental Information (Doc. 38)

are GRANTED. Ellis’s objections, if any, to the pending PFRD are due by May 7, 2021. No

further extensions of time will be granted.




                                               _____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE




                                                   2
